Title: From David Humphreys to Elias Dayton, 4 August 1782
From: Humphreys, David
To: Dayton, Elias


                  
                     sir
                     Head Quarters Newburgh Augt 4th 1782
                  
                  Before the departure of His Excellency the Commander in Chief for Philadelphia, he wrote a Letter to you, dated the 11th of July, of which he has received no acknowledgement, & therefore suspects it may have miscarried; the purport of it was, to relieve Capt. Dayton, to stop all Correspondence with Ward McMichael & every other person within the Enemy’s Lines, and to hold the Brigade in readyness for movement—These things, he desires may be immediately done, if they have not already been attended to, & that you will inform him whether the aforementioned Order has been received or not.  I have the honor to be with perfect respect Your Most Obedt Servant
                  
                     D. Humphrys
                     Aid de Camp
                  
               